Name: 86/463/EEC: Commission Decision of 3 September 1986 concerning animal health conditions and veterinary certification for importation of fresh meat from Cyprus
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade;  Europe;  agricultural policy;  agricultural activity;  animal product
 Date Published: 1986-09-23

 Avis juridique important|31986D046386/463/EEC: Commission Decision of 3 September 1986 concerning animal health conditions and veterinary certification for importation of fresh meat from Cyprus Official Journal L 271 , 23/09/1986 P. 0023 - 0025 Finnish special edition: Chapter 3 Volume 21 P. 0274 Swedish special edition: Chapter 3 Volume 21 P. 0274 *****COMMISSION DECISION of 3 September 1986 concerning animal health conditions and veterinary certification for importation of fresh meat from Cyprus (86/463/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 16 thereof, Having regard to Commission Decision 86/425/EEC of 29 July 1986 supplementing, by the addition of Cyprus, the list of third countries form which Member States authorize imports of bovine animals, swine and fresh meat (3), Whereas, following a Community veterinary mission, It appears that the animal health situation in Cyprus is good and is controlled by well-structured and organized veterinary services, particularly as regards diseases transmissible through meat; whereas prodution of fresh meat for export to the Community will be supervised by an official veterinarian appointed by the Department of Veterinary Services; Whereas, in addition, the responsible veterinary authorities of Cyprus have confirmed that Cyprus has for at least 12 months been free from rinderpest, exotic and classical foot-and-mouth disease, African swine fever, classical swine fever, swine vesicular disease and Brucella suis infection, and that no vaccinations have been carried out against those diseases during that time; Whereas the responsible authorities of Cyprus have undertaken to notifiy the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours at the latest, of the confirmation of the occurrence of either of the abovementioned diseases or the adoption of vaccination against either of them; Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize the importation from Cyprus of fresh meat of bovine animals, swine, sheep, goats and domestic solipeds conforming to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany the consignment. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply with effect from 1 August 1986. Article 4 This Decision is adressed to the Member States. Done at Brussel, 3 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 243, 28. 8. 1986, p. 34. ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) of bovine animals, swine, sheep, goats and domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Cyprus Ministry: Department: References: (Optional) I. Identification of meat: Meat of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above has been obtained from: - animals which have remained in the territory of Cyprus for at least three months before being slaughtered, or since birth in the case of animals less than three months old; - in the case of fresh meat from swine, animals which have not come from holdings which are subject to prohibition for health reasons as a result of an outbreak of porcine brucellosis during the previous six weeks; - in the case of fresh meat from sheep and goats, animals which have not come from holdings which are subject to prohibition for health reasons as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks. Done at , on Seal (Signature of official veterinarian appointed by the Department of Veterinary Services) (1) Fresh meat means all parts of domestic animals of the bovine, porcine, ovine and caprine species and of domestic solipeds which are fit for human consumption and which have not undergone any preserving process, chilled and frozen meat being considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For aircraft, the flight number should be given and for ships the name.